Exhibit 10.2

Execution Version

SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT

This SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Agreement”), is entered into effective as of December 10, 2009, among BNP
PARIBAS, a bank organized under the laws of France, in its capacity as
Collateral Agent (together with its successors and assigns in such capacity, the
“Agent”) and each bank and other financial institution which is now or hereafter
becomes a party to this Agreement in its capacity as a Bank and, as applicable,
a Swap Bank (collectively, the “Swap Banks”) and/or a Physical Trade Bank
(collectively, the “Physical Trade Banks”);

WHEREAS, the Agent, the Banks, the Swap Banks and the Physical Trade Banks
entered into that certain Amended and Restated Intercreditor Agreement, dated as
of December 30, 2008 (as amended, supplemented, or otherwise modified prior to
the date hereof, the “Existing Intercreditor Agreement”);

WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement
(as amended, supplemented, amended and restated, or otherwise modified from time
to time, the “Credit Agreement”), dated as of the date hereof, among Atmos
Energy Marketing, LLC, a Delaware limited liability company, as Borrower (the
“Borrower”), BNP Paribas (“BNP Paribas”) as Administrative Agent, Collateral
Agent, an Issuing Bank, and a Bank, Fortis Bank as Documentation Agent, an
Issuing Bank, and a Bank, and the other financial institutions parties thereto,
the Banks have agreed that, upon the conditions and in accordance with the
provisions thereof, the Banks will extend to the Borrower a committed credit
facility in an amount outstanding at any one time of up to an aggregate of
$450,000,000;

WHEREAS, the Swap Banks may be parties to Swap Contracts with the Borrower;

WHEREAS, the Physical Trade Banks may be parties to Physical Trade Contracts
with the Borrower; and

WHEREAS, the Agent, the Banks, the Swap Banks and the Physical Trade Banks
desire to enter into this Agreement to provide for the rights of the Agent, the
Banks, the Swap Banks and the Physical Trade Banks with respect to Collateral
and other matters; and

WHEREAS, it is a condition precedent to the continuation and availability of
such extensions of credit that the Existing Intercreditor Agreement be amended
and restated as provided herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the Agent, the Banks, Swap Banks and Physical Trade Banks hereby agrees
that the Existing Intercreditor Agreement is amended and restated to read in its
entirety as follows:

ARTICLE I

DEFINITIONS

1.01 Certain Defined Terms.

(a) Capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

(b) The following terms have the following meanings:

“Adjusted Pro Rata Share” means, as to any Bank, SPT Bank or, in the case of a
SPT Bank that together with any other SPT Bank comprises a Cross-Affiliate Pair,
such Cross-Affiliate Pair, in each case, as of the opening of business on the
date of the occurrence of a Sharing Event hereunder, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
(a) the sum of such Bank’s, SPT Bank’s or Cross-Affiliate Pair’s (as the case
may be): (i) Effective Amount relating to Obligations arising under the
Borrowing Base Line, (ii) Permitted Unilateral Overage Advance Amount, plus
(iii) Permitted SPT Bank Close-Out Amounts, divided by (b) the sum of
(x) Effective Amounts of all the Banks relating to Obligations arising under the
Borrowing Base Line, (y) Permitted Unilateral Overage Advance Amounts of all
Banks, plus (y) the Permitted SPT Bank Close-Out Amounts of all Banks, SPT
Banks, and Cross-Affiliate Pairs. For the avoidance of doubt, “Adjusted Pro Rata
Share” shall be calculated for a SPT Bank or a Cross-Affiliate Pair on a stand
alone basis only to the extent that such SPT Bank or both SPT Banks comprising
such Cross-Affiliate Pair are not also Banks.



--------------------------------------------------------------------------------

“Excess SPT Bank Close-Out Amounts” means, with respect to any SPT Bank, or in
the case of a SPT Bank that together with any other SPT Bank comprises a
Cross-Affiliate Pair, such Cross-Affiliate Pair, as of any date of
determination, the positive difference (if any) of: (a) the SPT Bank Close-Out
Amount of such SPT Bank (or Cross-Affiliate Pair, as the case may be) minus
(b) the Permitted SPT Bank Close-Out Amount for such SPT Bank (or
Cross-Affiliate Pair, as the case may be).

“Excess Unilateral Overage Advance Amounts” means, with respect to any Bank, as
of any date of determination, the positive difference (if any) of: (a) the
outstanding Unilateral Overage Advances of such Bank as of such date minus
(b) the Permitted Unilateral Overage Advance Amounts for such Bank.

“Final Date” shall have the meaning set forth in Section 2.01(f) hereof.

“ISDA Master Agreement” means the standard form of ISDA Master Agreement as in
effect on the date hereof and as amended, modified, supplemented or replaced
from time to time.

“Payment” means, as to any Bank, Swap Bank or Physical Trade Bank at any time,
any payment (whether voluntary, involuntary, through exercise of any right of
set-off, through liquidation or collection of any Collateral or otherwise). The
term “Payment” shall not include any payment to a Swap Bank or Physical Trade
Bank from the proceeds of a Loan made by the Banks or the Administrative Agent
for the purpose of paying Obligations under clauses (b) and (c) of such term or
providing cash collateral in connection with an increase in a Swap Bank
Close-Out Amount or Physical Trade Bank Close-Out Amount pursuant to
Section 2.01(c) or any payment to a Swap Bank or Physical Trade Bank from the
proceeds of collateral held solely by such Swap Bank or Physical Trade Bank or
drawings under letters of credit naming such Swap Bank or Physical Trade Bank as
beneficiary or any payment due from a Swap Bank pursuant to a swap settlement
that is held by such Swap Bank as cash collateral to cover obligations owing
under a Swap Contract to the Swap Bank from the Borrower or any payment due from
a Physical Trade Bank pursuant to a physical trade settlement that is held by
such Physical Trade Bank as cash collateral to cover obligations owing under a
Physical Trade Contract to the Physical Trade Bank from the Borrower; provided
that, the Swap Bank Close-Out Amount or Physical Trade Bank Close-Out Amount had
netted the Swap Contract or Physical Trade Contract under which such payments
held as cash collateral were made; provided further that, in the case of such
collateral, such Swap Bank or Physical Trade Bank holds a perfected Lien in such
collateral and such collateral is not subject to the Agent’s prior or equal
perfected Lien under any Loan Document.

“Permitted SPT Bank Close-Out Amounts” means, with respect to any SPT Bank, or
in the case of a SPT Bank that together with any other SPT Bank comprises a
Cross-Affiliate Pair, such Cross-Affiliate Pair, as of any date of
determination, an amount equal to the lesser of (a) the sum (which shall not be
less than zero) of (i) the Swap Bank Close-Out Amounts, plus (ii) the Physical
Trade Bank Close-Out Amounts, and (b) the Maximum SPT Bank Close-Out Amount set
opposite such SPT Bank in the table below;

 

2



--------------------------------------------------------------------------------

provided, however, that with respect to any SPT Bank, the Swap Bank Close-Out
Amount and the Physical Trade Bank Close-Out Amount of such SPT Bank (or such
Cross-Affiliate Pair, as the case may be) that may be included in the
calculation of the amount determined under clause (a) above shall be limited to
the applicable amount set forth opposite such SPT Bank under the heading
“Maximum Swap Bank Close-Out Amount” and “Maximum Physical Trade Bank Close-Out
Amount;” provided further that with respect to any SPT Bank that together with
any other SPT Bank comprises a Cross-Affiliate Pair, the “Permitted SPT Bank
Close-Out Amount” shall be determined on a consolidated basis as though the two
SPT Banks comprising such Cross-Affiliate Pair are one SPT Bank, as follows, the
calculation of the amount to be determined under clause (a) above shall be the
sum (which shall not be less than zero) of the aggregate Swap Bank Close-Out
Amounts and the aggregate Physical Trade Bank Close-Out Amounts for both SPT
Banks comprising such Cross-Affiliate Pair (as may be limited, in the case of
each SPT Bank, by the “Maximum Swap Bank Close-Out Amount” and “Maximum Physical
Trade Bank Close-Out Amount,” as applicable, as set forth in the initial proviso
above):

 

SPT Bank (and its SPT Bank Affiliates, in the aggregate)

   Maximum
Swap Bank
Close-Out
Amount    Maximum
Physical
Trade Bank
Close-Out
Amount    Maximum
SPT Bank
Close-Out
Amount

BNP Paribas

   25,000,000    25,000,000    25,000,000

Fortis Bank SA/NV, New York Branch

   25,000,000    25,000,000    25,000,000

Société Générale

   25,000,000    25,000,000    25,000,000

The Royal Bank of Scotland

   25,000,000    25,000,000    25,000,000

NATIXIS, acting through its New York Branch

   25,000,000    N/A    25,000,000

RZB Finance LLC

   N/A    N/A    N/A

Brown Brothers Harriman & Co.

   N/A    N/A    N/A

Rabobank

   25,000,000    N/A    25,000,000

Calyon

   25,000,000    N/A    25,000,000

Llyods

   N/A    N/A    N/A

DZ Bank

   N/A    N/A    N/A

Trustmark

   N/A    N/A    N/A

“Permitted Unilateral Overage Advance Amount” means, with respect to any Bank,
as of any date of determination, an amount equal to the lesser of (a) the
outstanding Unilateral Overage Advance of such Bank as of such date, and (b) the
positive difference (if any) of (i) the Maximum SPT Bank Close-Out Amount for
such Bank (to the extent that such Bank is a SPT Bank) or its affiliated SPT
Bank (or Cross-Affiliate Pair, as the case may be, which, in the case of a
Cross-Affiliate Pair, shall be determined in accordance with the last proviso of
the above definition of “Permitted SPT Bank Close-Out Amount”) minus (ii) the
Permitted SPT Bank Close-Out Amount for such Bank (to the extent that such Bank
is a SPT Bank) or its affiliated SPT Bank (or Cross-Affiliate Pair, as the case
may be, which, in the case of a Cross-Affiliate Pair shall be determined in
accordance with the last proviso of the above definition of “Permitted SPT Bank
Close-Out Amount”).

 

3



--------------------------------------------------------------------------------

“Physical Trade Bank Close-Out Amount” means, with respect to any Physical Trade
Bank as of any date of calculation thereof, the net amount that would be due
from the Borrower, if any, upon the designation of an “early termination date”
or its equivalent or a “termination event” or its equivalent with respect to all
Physical Trade Contracts with a particular Physical Trade Bank under the
applicable ISDA Master Agreement (or other applicable Physical Trade Contract
documents), net of (a) the face amount of letters of credit naming such Physical
Trade Bank as beneficiary supporting payment obligations under Physical Trade
Contracts with such Physical Trade Bank and (b) the value of collateral subject
to the first priority perfected Lien of the Physical Trade Bank and which is not
collateral in which the Agent has a prior or equal perfected Lien under the
Security Agreements or any other Loan Document, which, for the avoidance of
doubt, shall include the value of all collateral pledged in favor of such
Physical Trade Bank pursuant to a Cross-Affiliate Netting Lien (if any).
Section 2.01(j) hereof contains certain provisions relating to the calculation
of a Physical Trade Bank Close-Out Amount under a Physical Trade Contract.

“Physical Trade Obligations” means obligations referred to in clause (c) of the
definition of Obligations in the Credit Agreement.

“SPT Bank Close-Out Amount” means, with respect to any SPT Bank, the sum (which
shall not be less than zero) of its Swap Bank Close-Out Amount and its Physical
Trade Bank Close-Out Amount.

“Sharing Event” means the occurrence of any Event of Default under
Section 9.01(e) or Section 9.01(f) of the Credit Agreement or any acceleration
of the Obligations referred to in clause (a) of the definition of such term
under the Credit Agreement after the occurrence of any other Event of Default or
the determination by the Required Banks at any time after the occurrence of any
Event of Default that a Sharing Event has occurred.

“Swap Bank Close-Out Amount” means, with respect to any Swap Bank, as of any
date of calculation thereof, the net amount that would be due from the Borrower,
if any, upon the designation of an “early termination date” or its equivalent or
a “termination event” or its equivalent with respect to all Swap Contracts with
a particular Swap Bank under the applicable ISDA Master Agreement or its
equivalent (e.g., long-form confirmations), net of (a) the face amount of
letters of credit naming such Swap Bank as beneficiary supporting payment
obligations under Swap Contracts with such Swap Bank, and (b) the value of
collateral subject to the first priority perfected Lien of the Swap Bank and
which is not collateral in which the Agent has a prior or equal perfected Lien
under the Security Agreements or any other Loan Document, which, for the
avoidance of doubt, shall include the value of all collateral pledged in favor
of such Swap Bank pursuant to a Cross-Affiliate Netting Lien (if any).
Section 2.01(i) hereof contains certain provisions relating to the calculation
of a Swap Bank Close-Out Amount under a Swap Contract.

“Swap Obligations” means obligations referred to in clause (b) of the definition
of Obligations in the Credit Agreement.

1.02 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

4



--------------------------------------------------------------------------------

(c) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(d) The term “including” is not limiting and means “including without
limitation.”

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

(f) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(g) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(h) This Agreement is the result of negotiations among and has been reviewed by
counsel to each of the parties, and is the product of all parties. Accordingly,
it shall not be construed against any party merely because of such party’s
involvement in its preparation.

ARTICLE II

SHARING

2.01 Sharing after Sharing Event.

(a) Except as expressly provided in this Agreement, from and after the date of
the occurrence of any Sharing Event, the provisions of Sections 2.01(b) through
(k) hereof shall apply rather than Section 2.11(a) of the Credit Agreement:

(b) (i) Both (x) the proceeds of all Collateral included in the then most recent
Borrowing Base Collateral Position Report and each subsequent Borrowing Base
Collateral Position Report (and all other Collateral not included in any such
report) and (y) any other Payments received by the Agent, any Bank or any SPT
Bank shall be applied to payment of and/or cash collateral for (1) first, the
Obligations (A) arising from the Borrowing Base Line (which, for the avoidance
of doubt shall not include any Unilateral Overage Advance obligations), (B) with
respect to the Permitted Unilateral Overage Advance Amounts and (C) with respect
to the Permitted SPT Bank Close-Out Amounts (other than amounts arising under
Swap Obligations or Physical Trade Obligations excluded from the calculation of
Swap Bank Close-Out Amounts under Section 2.01(i) and Physical Trade Bank
Close-Out Amounts under Section 2.01(j), respectively), and (2) second,
Obligations with respect to (A) the Excess SPT Bank Close-Out Amounts, (B) the
Excess Unilateral Overage Advance Amounts, and (C) Swap Obligations and Physical
Trade Obligations excluded from the calculation of Swap Bank Close-Out Amounts
under Section 2.01(i) and Physical Trade Bank Close-Out Amounts under
Section 2.01(j), respectively, in each case under clause first above ratably in
accordance with each Bank’s, Swap Bank’s and Physical Trade Bank’s Adjusted Pro
Rata Share, as applicable, and in each case under clause second above ratably in
accordance with the amount of such Obligations; provided that, if any such
report is not correct and complete in any material respect (as determined by the
Agent is its sole, good faith discretion), the Agent shall use reasonable
efforts to

 

5



--------------------------------------------------------------------------------

correct any error or deficiency prior to making such application. Such proceeds
and Payments applied to Obligations arising from the Borrowing Base Line, Swap
Obligations and Physical Trade Obligations shall be applied in accordance with
Sections 2.01(b) through (j).

(ii) If any Bank, Swap Bank or Physical Trade Bank shall obtain on account of
the Loans made by it under the Borrowing Base Line or any other Obligations owed
to it any Payment in excess of its Adjusted Pro Rata Share, such Bank, Swap Bank
or Physical Trade Bank shall immediately (A) notify the Agent of such fact, and
(B) purchase from the other Banks, Swap Banks and Physical Trade Banks such
participations in the Loans made by them under the Borrowing Base Line and other
Obligations owed to them as shall be necessary to cause such purchasing Bank,
Swap Bank or Physical Trade Bank to share the excess payment pro rata, in
accordance with the Adjusted Pro Rata Share, with each of them; provided,
however, if all or any portion of such excess payment is thereafter recovered
from the purchasing Bank, Swap Bank or Physical Trade Bank, such purchase shall
to that extent be rescinded and each other Bank, Swap Bank and Physical Trade
Bank shall repay to the purchasing Bank, Swap Bank or Physical Trade Bank the
purchase price paid to it therefor, together with an amount equal to such paying
Bank’s, Swap Bank’s or Physical Trade Bank’s ratable share (according to the
proportion of (1) the amount of such paying Bank’s, Swap Bank’s or Physical
Trade Bank’s required repayment to (2) the total amount so recovered from the
purchasing Bank, Swap Bank or Physical Trade Bank) of any interest or other
amount paid or payable by the purchasing Bank, Swap Bank or Physical Trade Bank
in respect of the total amount so recovered. The Borrower agrees that any Bank,
Swap Bank or Physical Trade Bank so purchasing a participation from another
Bank, Swap Bank or Physical Trade Bank may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off, but
subject to Section 11.09 of the Credit Agreement) with respect to such
participation as fully as if such Bank, Swap Bank or Physical Trade Bank were
the direct creditor of the Borrower in the amount of such participation. Agent
will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Banks, Swap Banks and Physical Trade Banks following any such
purchases or repayments.

(iii) The provisions of Sections 2.01(b)(ii) and 2.01(f) shall not apply to
Payments to the Banks with respect to interest on the Loans, L/C Borrowings,
Physical Trade Obligations (if any), Swap Obligations (if any) or fees payable
pursuant to Sections 2.09 and 3.08 of the Credit Agreement.

(iv) For purposes of applying the provisions of Sections 2.01(b)(ii) and
2.01(f), the Adjusted Pro Rata Share shall be calculated initially as soon as
practicable after the date of the Sharing Event and, thereafter, pursuant to
Section 2.01(f), shall be recalculated from time to time. Such recalculations
shall (A) in all cases, except the recalculation pursuant to Section 2.01(f) as
of the Final Date, be made in accordance with the definition of Adjusted Pro
Rata Share, but shall be made (1) as of the date of such recalculation, and
(2) solely to give effect to (x) increases and decreases in any Permitted SPT
Bank Close-Out Amounts as a result of fluctuations in market values and interest
rates and (y) new Loans and L/C Obligations under the Borrowing Base Line
arising on or after the date of the Sharing Event, to the extent such new Loans
or L/C Obligations have been consented to by the Required Banks without regard
to the application of Payments pursuant to Section 2.01(b)(ii) or payments made
pursuant to Section 2.01(f) and (B) in the case of the final recalculation as of
the Final Date, be made in accordance with the definition of Adjusted Pro Rata
Share but as of the date of recalculation.

 

6



--------------------------------------------------------------------------------

(c) After the date of the occurrence of any Sharing Event, if any SPT Bank
Close-Out Amount due to any Swap Bank or any Physical Trade Bank from the
Borrower shall increase or decrease as a result of changes in market values or
interest rates:

(i) In the event of any such increase, nothing contained herein shall modify or
impair any right of such Swap Bank to terminate its Swap Contract or such
Physical Trade Bank to terminate its Physical Trade Contract or exercise any
other rights or remedies available to it, and any such Swap Bank or Physical
Trade Bank may also, in its sole discretion from time to time, notify the Agent
of such increase, who shall promptly notify the Banks of such increase. If all
Banks determine in their sole discretion to approve a Loan to the Borrower for
the purpose of providing cash collateral in the amount of such increase to such
Swap Bank or Physical Trade Bank, then all such Banks shall make such Loan in
such amount which shall be disbursed to such Swap Bank or Physical Trade Bank
and the Swap Bank or Physical Trade Bank shall apply the proceeds of such Loan
to the cash collateralization of the obligations under the relevant Swap
Contract or Physical Trade Contract; provided that (A) the payment of such funds
to the Swap Bank or Physical Trade Bank for use as such cash collateral shall be
deemed not to constitute a Payment hereunder, and (B) no such Loan shall,
without consent of all the Banks, cause the sum of the Effective Amounts of all
outstanding Loans plus L/C Obligations to exceed the aggregate Committed Line
Portions or the Effective Amount of all outstanding Loans plus L/C Obligations
to exceed the Borrowing Base Advance Cap.

(ii) Each Swap Bank or Physical Trade Bank shall, at the Agent’s request, notify
the Agent not later than five (5) Business Days after the date of a Sharing
Event of its SPT Bank Close-Out Amount as of the date of such Sharing Event and
not later than five (5) Business Days after each month of the amount of its SPT
Bank Close-Out Amount and the components thereof as of the last Business Day of
the preceding month.

(d) If an Event of Default occurs, the Agent shall, if instructed by Required
Banks in their sole discretion, notify any or all of the Swap Banks to terminate
any or all Swap Contracts, exercise the right to draw under any letter of credit
supporting payment of the Borrower’s Obligations under the Swap Contracts or
realize on collateral held by such Swap Banks for such Obligations, or any
combination of such rights and remedies. Each of the Swap Banks shall, on the
next Business Day after receipt of such notice, or on such later Business Day as
is set forth in such notice, terminate all or any of its Swap Contracts and
exercise such other remedies, all as set forth in such notice, except if
prohibited from doing so by applicable law or court order. The foregoing shall
not limit the right of any Swap Bank to terminate any or all Swap Contracts to
the extent permitted by its Swap Contracts prior to receipt of such notice.

(e) If an Event of Default occurs, the Agent shall, if instructed by Required
Banks in their sole discretion, notify any or all of the Physical Trade Banks to
terminate any or all Physical Trade Contracts, exercise the right to draw under
any letter of credit supporting payment of the Borrower’s Obligations under the
Physical Trade Contracts or realize on collateral held by such Physical Trade
Banks for such Obligations, or any combination of such rights and remedies. Each
of the Physical Trade Banks shall, on the next Business Day after receipt of
such notice, or on such later Business Day as is set forth in such notice,
terminate all or any of its Physical Trade Contracts and exercise such other
remedies, all as set forth in such notice, except if prohibited from doing so by
applicable law or court order. The foregoing shall not limit the right of any
Physical Trade Bank to terminate any or all Physical Trade Contracts to the
extent permitted by its Physical Trade Contracts prior to receipt of such
notice.

 

7



--------------------------------------------------------------------------------

(f) Each Swap Bank and Physical Trade Bank shall promptly notify the Agent,
within one (1) Business Day following the Agent’s request from time to time, of
the SPT Bank Close-Out Amount due to such Swap Bank or such Physical Trade Bank
on a particular date. The Agent shall, upon request of any Bank, notify the
Banks each week of the gross and net SPT Bank Close-Out Amount due to each Swap
Bank and each Physical Trade Bank. The Agent shall, at the request of any Bank
(but not more than one time each month unless the Agent consents to do so) and
promptly after the date of termination of all Swap Contracts and all Physical
Trade Contracts which are counted for purposes of determining SPT Bank Close-Out
Amounts (the “Final Date”), recalculate the Adjusted Pro Rata Share as provided
in Section 2.01(b)(iv). In the case of the recalculation as of the Final Date,
only, the Agent shall notify the Banks, Swap Banks and Physical Trade Banks as
to any adjustment in prior payments and distributions to them as a result of
such recalculation. Each Bank, Swap Bank and Physical Trade Bank shall promptly
upon receipt of such notice pay to the Agent for distribution to the other
Banks, Swap Banks and Physical Trade Banks such amounts, if any, as shall be
specified in each such notice. Such calculations and adjustments shall be
conclusive in the absence of manifest error.

(g) [RESERVED].

(h) If, in accordance with the provisions hereof, the Agent recalculates the
Adjusted Pro Rata Share more than once in any calendar month, the Borrower
shall, upon the Agent’s request, immediately pay an administrative fee for the
account of the Agent in an amount equal to $2,500 for each such recalculation
more than once in any calendar month.

(i) In order to qualify as a Swap Bank Close-Out Amount under a Swap Contract,
such Swap Contract must provide for calculation of payments due on an “early
termination date” or its equivalent or upon a “termination date” or its
equivalent on the basis of Market Quotations (as defined in the applicable ISDA
Master Agreement) or its equivalent. If (i) any Swap Bank shall receive notice
of the occurrence of a Sharing Event and thereafter shall enter into any new
Swap Contract or amendment of any Swap Contract without consent of the Required
Banks or (ii) any Swap Bank shall receive notice from the Required Banks
following the declaration of an Event of Default to terminate any or all Swap
Contracts, but fails to immediately do so, then unless otherwise agreed by the
Required Banks, any increases in the Swap Bank Close-Out Amount owing to any
Swap Bank resulting therefrom shall be excluded in calculating Swap Bank
Close-Out Amounts.

(j) In order to qualify as a Physical Trade Bank Close-Out Amount under a
Physical Trade Contract, such Physical Trade Contract must provide for
calculation of payments due on an “early termination date” or its equivalent or
upon a “termination date” or its equivalent on the basis of Market Quotations
(as defined in the applicable ISDA Master Agreement) or its equivalent. If
(i) any Physical Trade Bank shall receive notice of the occurrence of a Sharing
Event and thereafter shall enter into any new Physical Trade Contract or
amendment of any Physical Trade Contract without consent of the Required Banks
or (ii) any Physical Trade Bank shall receive notice from the Required Banks
following the declaration of an Event of Default to terminate any or all
Physical Trade Contracts, but fails to immediately do so, then unless otherwise
agreed by the Required Banks, any increases in the Physical Trade Bank Close-Out
Amount owing to any Physical Trade Bank resulting therefrom shall be excluded in
calculating Physical Trade Bank Close-Out Amounts.

(k) Each Bank, Swap Bank and Physical Trade Bank party hereto hereby
acknowledges and agrees that the security interests granted in favor of the
Collateral Agent for the benefit of the Secured Parties are subject in right of
priority to each

 

8



--------------------------------------------------------------------------------

Cross- Affiliate Netting Lien and that proceeds of any Collateral pledged by the
Borrower to a Cross-Affiliate Creditor pursuant to a Cross-Affiliate Netting
Lien shall be distributed first to the applicable Cross-Affiliate Creditor with
the remainder, if any, being distributed as provided in Section 2.01(b)(i)
hereof.

2.02 [RESERVED].

2.03 Swap Banks.

(a) All payments required to be made to or by any Swap Bank pursuant to the
provisions of Section 2.01 hereof or pursuant to any participation purchased or
sold under Section 2.01 hereof shall be paid to or by the Bank that is the
Affiliate of such Swap Bank. Each such Bank irrevocably and unconditionally
agrees to pay such obligations of the Swap Bank that is its Affiliate. Each of
the Banks shall also cause its affiliated Swap Bank to comply with all
provisions of Section 2.01 hereof.

(b) Each Swap Bank that is an Affiliate of a Bank hereby appoints the Agent as
its agent for purposes of the Security Agreements; provided that, (i) no Swap
Bank shall have any right, remedy or claim of any nature against the Agent, all
of which are released; provided that, such release shall not affect any claim of
the Bank which is an Affiliate of such Swap Bank under Section 2.03(a) hereof,
and (ii) each Swap Bank shall be entitled to recover only from its Affiliate
Bank any amount to which it may be entitled hereunder and under the Security
Agreement.

2.04 Physical Trade Banks.

(a) All payments required to be made to or by any Physical Trade Bank pursuant
to the provisions of Section 2.01 hereof or pursuant to any participation
purchased or sold under Section 2.01 hereof shall be paid to or by the Bank that
is the Affiliate of such Physical Trade Bank. Each such Bank irrevocably and
unconditionally agrees to pay such obligations of the Physical Trade Bank that
is its Affiliate. Each of the Banks shall also cause its affiliated Physical
Trade Bank to comply with all provisions of Section 2.01 hereof.

(b) Each Physical Trade Bank that is an Affiliate of a Bank hereby appoints the
Agent as its agent for purposes of the Security Agreements provided that (i) no
Physical Trade Bank shall have any right, remedy or claim of any nature against
the Agent, all of which are released, provided that such release shall not
affect any claim of the Bank which is an Affiliate of such Physical Trade Bank
under Section 2.04(a) hereof, and (ii) each Physical Trade Bank shall be
entitled to recover only from its Affiliate Bank any amount to which it may be
entitled hereunder and under the Security Agreement.

ARTICLE III

MISCELLANEOUS

3.01 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement, and no consent
with respect to any departure by a party therefrom, shall be effective unless
the same shall be in writing signed by all the parties hereto, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, any such amendment or waiver
may be effected without the consent of the Borrower so long as the Borrower is
not directly affected thereby.

 

9



--------------------------------------------------------------------------------

(b) No party shall have any duty to disclose any financial or other information
available to it to any other party, except as expressly provided herein.

3.02 Notices.

(a) All notices, requests and other communications shall be in writing
(including, unless the context expressly otherwise provides, by facsimile
transmission) and mailed, faxed or delivered, to the address or facsimile number
specified in the Credit Agreement; or to such other address as shall be
designated by such party in a written notice to the other parties.

(b) All such notices, requests and communications shall, when transmitted by
mail, overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery.

3.03 No Waiver; Cumulative Remedies. No failure by any party hereto to exercise
and no delay by such Person in exercising any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

3.04 Payments Set Aside. To the extent that the Borrower makes a payment to the
Agent, any Bank, any Swap Bank or any Physical Trade Bank, or Agent, any Bank,
any Swap Bank or any Physical Trade Bank exercises its right of set-off, and
such payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Person in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any debtor relief law or otherwise, then
(a) to the extent of such recovery, the obligation or part to such Person
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such set-off had not
occurred, and (b) each Bank, Swap Bank and Physical Trade Bank severally agrees
to pay to such Person upon demand its applicable share of any amount so
recovered from or repaid by such Person which such Person had paid to such Bank,
Swap Bank or Physical Trade Bank, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.

3.05 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns as provided in Section 11.07 of the Credit
Agreement, except that (a) Borrower may not assign or transfer any of its rights
or Obligations under this Agreement without the prior written consent of all
Banks, (b) no Bank shall assign its rights or obligations hereunder except to a
Bank, and (c) no Swap Bank or Physical Trade Bank shall assign its rights or
obligations hereunder except to a Bank or an Affiliate of a Bank which agrees to
be bound hereby pursuant to an agreement satisfactory to the Agent.

3.06 Integration. This Agreement comprises the complete and integrated agreement
of the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control.

 

10



--------------------------------------------------------------------------------

3.07 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

3.08 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

3.09 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of, the Agent, the Banks, the Swap Banks and
the Physical Trade Banks and their permitted successors and assigns, and no
other Person (including, without limitation, the Borrower) shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement.

3.10 Survival, etc.

(a) All covenants and agreements contained herein shall survive the execution
and delivery hereof.

(b) The terms of this agreement shall survive and shall continue in full force
and effect in any bankruptcy or other proceeding referred to in Section 9.01(e)
and (f) of the Credit Agreement. References to the Borrower herein shall include
the Borrower as a debtor and debtor in possession and any receiver or trustee
appointed in any such proceeding.

(c) No party shall have any right to terminate its obligations hereunder except
if (i) all Obligations to such party shall have been indefeasibly paid in full
and (ii) such party releases all of its rights in and liens on the Collateral
and rights hereunder.

(d) All rights, interests, agreements and obligations of the party hereto shall
remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any Loan Documents, Swap Contract,
Physical Trade Contract or Obligations or validity or perfection of any liens
thereunder;

(ii) except as otherwise set forth in this Agreement, any change in the time,
manner or place of payment of, or in any other terms of, all or any of the
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any Loan Document, Swap Contract, Physical Trade Contract or
Obligation;

(iii) any release or subordination of any security interest in any Collateral or
any other collateral, any substitution of collateral, or any amendment, waiver
or other modification, whether in writing or by course of conduct or otherwise,
of any such security interest.

(iv) any other circumstances which otherwise might constitute a defense
available to, or a discharge or, the obligations under this Agreement.

 

11



--------------------------------------------------------------------------------

3.11 GOVERNING LAW AND JURISDICTION.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THEREOF OTHER THAN SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE STATE COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, STATE OF NEW
YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, AGENT, EACH
SWAP BANK AND EACH PHYSICAL TRADE BANK CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER,
AGENT, EACH BANK, SWAP BANK AND EACH PHYSICAL TRADE BANK IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT.

3.12 WAIVER OF JURY TRIAL. THE PARTIES EACH WAIVE THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. THE PARTIES AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

3.13 ENTIRE AGREEMENT. THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES RELATING TO ITS SUBJECT MATTER, AND SUPERSEDES
ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS,
VERBAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.

3.14 Intercreditor Agreement. Each party hereto agrees that it shall take no
action to terminate its obligations under this Agreement and will otherwise be
bound by and take no actions contrary to this Agreement; provided that the
foregoing shall not limit or impair the right of any Bank to assign its rights
and delegate its obligations arising under the Credit Agreement pursuant to
Section 11.08 of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

3.15 SPT CONTRACTS. FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS AGREEMENT SHALL
BE CONSTRUED AS CREATING ON BEHALF OF ANY SPT BANK AN OBLIGATION OF ANY KIND TO
ENTER INTO A SPT CONTRACT AT ANY TIME.

3.16 Joinder. From and after the date hereof, any entity that would qualify as a
SPT Bank (as defined in the Credit Agreement) upon becoming a party to this
Agreement, join this Agreement by executing an Intercreditor Agreement Addendum
in the form attached hereto as Exhibit A.

3.17 Effect of Amendment and Restatement. On the Closing Date, the Existing
Intercreditor Agreement shall be amended, restated and superseded in its
entirety by this Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BNP PARIBAS, as Agent By:  

/s/ KEITH COX

  Name: Keith Cox   Title: Managing Director By:  

/s/ ANDREW STRATOS

  Name: Andrew Stratos   Title: Vice President

BNP PARIBAS,

as the Swing Line Bank, a Bank, an Issuing Bank and as a Swap Bank

By:  

/s/ KEITH COX

  Name: Keith Cox   Title: Managing Director By:  

/s/ ANDREW STRATOS

  Name: Andrew Stratos   Title: Vice President



--------------------------------------------------------------------------------

FORTIS BANK SA/NV, NEW YORK BRANCH, as a Bank and an Issuing Bank By:  

/s/ CHARLES COUROUBLE

  Name: Charles Courouble   Title: Managing Director By:  

/s/ MICHIEL V.M. VAN DER VOORT

  Name: Michiel V.M. van der Voort   Title: Managing Director
FORTIS ENERGY MARKETING & TRADING GP, as a Swap Bank and a Physical Trade Bank
By:  

/s/ LLOYD JACKSON

  Name: Lloyd Jackson   Title: Managing Director By:  

/s/ DONALD W. BLACK

  Name: Donald W. Black   Title: Managing Director



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Bank, an Issuing Bank and as a Swap Bank By:  

/s/ CHUNG-TAEK OH

  Name: Chung-Taek Oh   Title: Director By:  

/s/ BARBARA PAULSEN

  Name: Barbara Paulsen   Title: Managing Director



--------------------------------------------------------------------------------

NATIXIS, acting through its New York Branch,

as a Bank, Issuing Bank and Swap Bank By:  

/s/ DAVID PERSHAD

  Name: David Pershad   Title: Managing Director By:  

/s/ VINCENT LAURAS

  Name: Vincent Lauras   Title: Senior Managing Director



--------------------------------------------------------------------------------

RZB FINANCE LLC, as a Bank By:  

/s/ NANCY REMINI

  Name: Nancy Remini   Title: Vice President By:  

/s/ PEARL GEFFERS

  Name: Pearl Geffers   Title: First Vice President



--------------------------------------------------------------------------------

BROWN BROTHERS HARRIMAN & CO., as a Bank By:  

/s/ MICHAEL L. VELLUCCI

  Name: Michael L. Vellucci   Title: Senior Vice President



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as a Bank By:  

/s/ MATTHEW J. MAIN

  Name: Matthew J. Main   Title: Managing Director



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN - BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH, a Netherlands banking cooperative licensed as a branch in the State
of New York, as a Bank and a Swap Bank By:  

/s/ EVA RUSHKEVICH

  Name: Eva Rushkevich   Title: Executive Director By:  

/s/ REBECCA O. MORROW

  Name: Rebecca O. Morrow   Title: Executive Director



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC, as a Bank By:  

/s/ WINDSOR R. DAVIES

  Name: Windsor R. Davies   Title: Managing Director



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as a Bank and a Swap Bank By:  

/s/ ZALI WIN

  Name: Zali Win   Title: Managing Director By:  

/s/ MICHEL KERMARREC

  Name: Michel Kermarrec   Title: Vice-President



--------------------------------------------------------------------------------

DZ BANK AG DEUTSCHE ZENTRAL-

GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as a Bank

By:  

/s/ JOHN COUSSA

  Name: John Coussa   Title: Vice President By:  

/s/ NICOLAS VON PFLUG

  Name: Nicolas von Pflug   Title: Senior Vice President



--------------------------------------------------------------------------------

TRUSTMARK NATIONAL BANK, as a Bank By:  

/s/ L.J. PERENYI

  Name: L.J. Perenyi   Title: Vice President



--------------------------------------------------------------------------------

CONSENTED AND AGREED TO: ATMOS ENERGY MARKETING, LLC By:  

/s/ C. RICHARD ALFORD

  Name: C. Richard Alford   Title: Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A TO

INTERCREDITOR AGREEMENT

SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT ADDENDUM

Reference is made to the SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT
ADDENDUM, dated as of December 10, 2009 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Agreement”), among BNP
PARIBAS, a bank organized under the laws of France, in its capacity as
Collateral Agent (together with its successors and assigns in such capacity, the
“Agent”) for the Banks, Swap Banks, Physical Trade Banks and each other
financial institution from time to time party thereto. Unless otherwise defined
herein, capitalized terms used herein and defined in the Agreement are used
herein as therein defined.

Upon execution and delivery of this Addendum, the undersigned shall, pursuant to
Section 3.16 of the Agreement and to the extent that the undersigned otherwise
qualifies as a SPT Bank under the Credit Agreement, become a SPT Bank under the
Agreement effective as of the date hereof, with the maximum close out amounts
set forth in Schedule 1 hereto; provided that each close-out amount listed on
Schedule 1 hereto shall not be greater than the largest maximum amount listed in
the applicable column of the table of close-out amounts set forth under the
definition of “Permitted SPT Bank Close-Out Amounts” and if any amount on
Schedule 1 hereto exceeds such amount, such amount set forth in Schedule 1 will
be reduced by the required amount so that such amount matches the largest
maximum amount listed in such table. The table of close-out amounts set out
under the definition of “Permitted SPT Bank Close-Out Amounts” shall be updated,
as of the date hereof, to reflect the new SPT Bank and its maximum close-out
amounts as set forth on Schedule 1 subject to the foregoing limitations.

THIS ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

This Addendum may be executed by one or more of the parties hereto on any number
of separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page hereof by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has caused this Addendum to be duly
executed and delivered by its proper and duly authorized officer as of this     
day, of             , 200    .

 

[NAME OF NEW SPT BANK] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACCEPTED AND AGREED: BNP PARIBAS, as Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1 TO

INTERCREDITOR ADDENDUM

 

SPT Bank (and its SPT Bank Affiliates, in the aggregate)

   Maximum
Swap Bank
Close-Out
Amount    Maximum
Physical Trade
Bank
Close-Out Amount    Maximum SPT
Bank Close-Out
Amount                  